DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  The language of claim 1  does not clearly describe the structural relationship between the vessel, sidewall and first sidewall portion.  Claim 1 sets forth that the vessel comprises the sidewall and the sidewall comprises the first sidewall portion.  However, on line 6 of claim 1, the claim recites that the first sidewall portion is removable attached to the sidewall.  It is unclear how this is possible since the first sidewall portion is an element of the sidewall.  How can the first sidewall portion be removably attached to itself.  Perhaps, the claim should recite that the first sidewall portion is removably attached to the second sidewall portion.
(b)  The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison et al. (U.S. 2014/0042106). Davison et al. teaches a vessel 30, comprising a flat surface of base, a sidewall  encircling an outer perimeter of the flat surface (figure 1A), the sidewall comprising a first sidewall portion (of element 1) removably engaged to the sidewall (removably engaged by elements 2 and 3) and a second sidewall portion (sidewall of vessel 30), wherein a height of the first sidewall portion (of element 1) is greater than a height of the second sidewall portion (of element 30 when attached thereto; figure 1A), and the first sidewall portion (of element 1) being removable attached to the vessel at elements 2 and 3 and having an upper sidewall portion (apertured concave wall of 1) consistently uniform across the upper sidewall (figure 4D) and extending above the height of the second sidewall portion (when attached thereto; figure 1A) and having a concave shape (figure 4D) facing towards the flat surface (figure 4D).
Regarding claim 2, the vessel is a cooking vessel (paragraph [0007]).

Regarding claim 3, the vessel is a serving vessel (“bowl; paragraph [0007]).

Regarding claim 4, the flat surface (bottom surface of pan 30) is a cooking surface (figure 1A).

Regarding claim 5, the flat surface of pan 30 and the sidewall (sidewall of pan 30) are integrally formed (figure 1A).

Regarding claim 7, Davison et al. teaches an attachable device 20, comprising an upper portion (aperture, concave upper wall of 1) and a lower portion (lower rim of 1) connected together and each formed of heat- resistant material (paragraph [0041]), the lower portion comprising a connection mechanism 2, 3 for attaching the attachable device to a rim of a vessel (figure 1aA), and the upper portion consistently uniform across the upper sidewall (figure 4D) and having a concave shape facing towards a bottom surface of the vessel (figure 4D).

Regarding claim 9, the device conforms to the shape of the vessel (figures rounded rim of 10; figure 1A).

Regarding claim 10, the connection mechanism comprises an opening, between elements 2 and 1 which receives the sidewall of the vessel).

Regarding claim 11, the connection mechanism comprises cam-action clamps, hinged clamps, snaps, buttons, adhesives, springs, wing nuts, hooks or other similar connection mechanisms (hinged clamp formed by elements 2, 3, 1).

Regarding claim 12, the upper portion and lower portion are a single component (figure 3B).

Regarding claim 13, the upper portion and lower portion are separate components (components 2 and 3 are separate components prior to assembly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. (U.S. 2014/0042106) in view of Draper (U.S. 4,805,843).  Davison et al. discloses the claimed invention except for the cutting mechanism.  Draper teaches that it is known to form an attachment with a cutting mechanism (see element 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the attachment of Davison et al. with an opening for a cutting mechanism, and a cutting mechanism, as taught by Draper, in order to allow the user to grate food directly into the pot.

Regarding claim 15, the cutting mechanism (15 of Draper) comprises a tool to shred, dice, mince, julienne, slice, cube, brunoise, chiffonade, zest, or any combination thereof (element 15 shreds).

Regarding claim 16, Davison et al. teaches a vessel 30, comprising a flat surface of base (bottom wall of 30; figure 1A), a sidewall encircling an outer perimeter of the flat surface (figure 1A), the sidewall comprising a first sidewall portion (of element 1) and a second sidewall portion (of element 30), wherein a height of the first sidewall portion is greater than a height of the second sidewall portion (when element 20 is attached to the vessel 30), the first sidewall portion (of element 1) having an upper sidewall portion extending above the height of the second sidewall portion (when 20 is attached to vessel 30) and having a concave shape facing towards the flat surface (figure 4D), and the upper sidewall portion has a consistently uniform across the upper sidewall (figure 4D).
Davison et al. discloses the claimed invention except for the opening for the cutting mechanism.  Draper teaches that it is known to form an attachment with a cutting mechanism (see element 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the attachment of Davison et al. with an opening for a cutting mechanism, and a cutting mechanism, as taught by Draper, in order to allow the user to grate food directly into the pot.

Regarding claim 17, the first sidewall portion is removable (via connections at 2, 3).

Regarding claim 18, wherein the cutting mechanism (15 of Draper) is inserted into the opening.
Regarding claim 19, the cutting mechanism (15 of Draper) comprises a tool to shred, dice, mince, julienne, slice, cube, brunoise, chiffonade, zest, or any combination thereof (element 15 of Draper shreds).

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) August 2, 2022 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference of Davison et al. has been used in the rejections above for the teaching of the concave upper wall portion which is removably attached to the lower sidewall portion.  The upper wall sidewall portion of Davison et al. has a uniform cross section, as shown in figure 4D of Davison et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736